Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prioritized Examination
The present Application 17/390637 is being expedited by Prioritized Examination under §1.102€(1).

Applicant’s amendment filed 02/22/2022 is acknowledged.
Claims 1, 5, 7, 13, 15, 17, 19 have been amended.
Claim 21 has been newly added.
Claims 2-4, 8, 16, 20 are cancelled.
Claims 1, 5-7, 9-15, 17-19, 21 are being considered on the merits.
The rejection of claims 1-20 under 35 U.S.C. 103(a) is withdrawn per claim amendments. 
Examiner’s Amendment
In claim 12, please delete --a bacteria-- and insert -a bacterium-. 
Examiner’s Statement of Reasons for Allowance
The closest prior art is Ito, M. et al. (Bacterial Cytochrome P450 System Catabolizing the Fusarium Toxin Deoxynivalenol. Appl. Environ. Microbiol. 79: 1619-1628 (2013). Ito et al. discloses a cytochrome P450 system capable of catabolizing deoxynivalenol (DON) in Sphingomonas sp. strain KSM1 which is a DON-utilizing bacterium isolated from lake water. Ito et al. discloses cloning and expression of ddnA, Fdx and FdR genes and purification of the encoded enzymes; DdnA (main hydroxylation enzyme), Kdx and KdR. Ito et al. also teaches of deoxynivalenol (DON) 

The presently claimed invention discloses a livestock feed composition comprising distiller’s grain sourced from deoxynivalenol (DON)-contaminated feedstock comprising corn, sorghum or wheat that is fermented in the presence of a lysate derived from a microorganism expressing deoxynivalenol hydroxylase (Ddna). The microorganism expresses an enzyme encoded by polynucleotide of SEQ ID NO. 1. A method of producing the livestock feed composition is also claimed. 
Claims 1, 5-7, 9-15, 17-19, 21 are novel and non-obvious. Claims 1, 5-7, 9-15, 17-19, 21 are allowed. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791